UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7722


MICHAEL E. KENNEDY,

                Plaintiff - Appellant,

          v.

UNITED STATES PAROLE COMMISSION; CHAIRMAN ISAAC FULWOOD,
JR.;   VICE-CHAIRMAN  CRANSTON   J.  MITCHELL; COMMISSIONER
PATRICIA K. CUSHWA; J. PATRICIA WILSON SMOOT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00019-CCB)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Kennedy, Appellant Pro         Se.    Larry David Adams,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Edward   Kennedy    appeals     the   district   court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388    (1971).     We   have    reviewed   the    record   and    find   no

reversible error.         Accordingly, we affirm the district court’s

order.       Kennedy v. United States Parole Comm’n, No. 1:13-cv-

00019-CCB     (D.   Md.   Aug.   23,    2013).     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2